                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 11-cr-00719-SI-1
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT'S
                                   9              v.                                       EX PARTE MOTION SEEKING
                                                                                           INJUNCTION
                                  10     OKEISHA L. AUSTIN,
                                                                                           Re: Dkt. No. 132
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Okeisha Austin, acting in pro per, has filed an “ex parte motion seeking injunction to remove

                                  14   unlawful entries” in various different law enforcement systems. Although not entirely clear, it

                                  15   appears that Austin objects to entries relating to this case that “can severely block all employment

                                  16   attempts made by [Austin] . . . .” Dkt. No. 132 at 1.1 Austin requests that the Court verify

                                  17   unspecified information in law enforcement systems “to ensure that all were entered in the right area

                                  18   and tab otherwise” and she wants “all unlawful entries removed.” Id. at 2. Austin also requests that

                                  19   the Court “review and secure” Austin’s release date from prison as January 20, 2015 and her release

                                  20   date from supervised release as June 15, 2018. Finally, Austin requests the Court’s assistance in

                                  21   “securing [Austin’s] DNA CODE” to ensure that it is “LOCKED and inaccessible” by federal

                                  22   employees. Id.

                                  23          The Court DENIES defendant’s motion as it seeks relief the Court cannot grant. If Austin

                                  24   believes that agency records regarding her contain incorrect information, Austin should contact the

                                  25   agencies directly regarding the issue. As Austin has completed her sentence and is no longer on

                                  26
                                  27          1
                                                Additional information about defendant’s criminal case and her sentence are set forth in
                                  28   the Court’s Order Dismissing Defendant’s Motion Pursuant to 28 U.S.C. Section 2255. Dkt. No.
                                       130.
                                   1   supervised release, the Court directs Austin to refrain from filing further motions in this closed

                                   2   criminal case.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: February 20, 2019                    ______________________________________
                                                                                     SUSAN ILLSTON
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
